Citation Nr: 0526896	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-05 434	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for Hepatitis C, status 
post gastrectomy and blood transfusion, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1963 to November 1965 and from August 6 to August 
20, 1966.

2.	On August 1, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada that the appellant had notified the RO that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


